Case 7:19-cv-02300-KMK Document9 Filed 04/11/19 Page 1 of 1

Thomas D. Shanahan, P.C.
551 Fifth Avenue, 31" Floor
New York, New York 10176

(212) 867-1100, x11

April 11, 2019

Honorable Kenneth M. Karas

United States District Court Judge

Southern District of New York

300 Quarropas Street ee ee Oe Ee

White Plains, New York 10601-4250 EE

Re: Cedenov. Dept. of Education
Docket: 19-cv-02300

Honorable Judge Karas:

My firm represents the Plaintiff in the above captioned action against the City of New
York and Department of Education of the City of New York. My office erroneously checked
“White Plains” rather than “Foley Square” on the Civil Cover Sheet. The case was therefore

assigned ta White Plains.

Earlier today | spoke to the Clerk of the Court at the Foley Street Courthouse. {was
instructed to file this letter electronically and respectfully request that the case be reassigne

to Foley Square. f# apologize to the Court for my mistake.

Se place!
yirfroiy

SOQ-ORDERED y y oot,

RENNE1 ia ss.

 

 

 

 
